Beck, J.
Under the law now embraced in the Political Code, §343, and in view of the construction placed upon the provisions of section 527 of the Code of 1868, relating to the same subject-matter, by this court in Pritchett v. Inferior Court, 46 Ga. 462, and in more recent eases where the ruling in that case has been followed, a petition in an action against a county, founded upon an alleged contract, is not good unless it affirmatively avers that such contract was entered upon the minutes of the proper authorities in charge of the financial affairs- of the county. Milburn v. Glynn County, 109 Ga. 473 (34 S. E. 848) ; Holliday v. Jackson County, 121 Ga. 310 (48 S. E. 947) ; Jones v. Bank of Cumming, ante, 191 (62 S. E. 68), and cit.

Judgment affirmed.


All Ihe Justices concur.